ORDER
This matter having been duly presented to the Court pursuant to R. l:20-10(b), following a motion for discipline by consent of NABIL NADIM KASSEM of PATERSON, who was admitted to the bar of this State in 1994;
And the Director of the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects);
And the parties having agreed that respondent’s conduct violated RPC 8.4(b), and that said conduct warrants a censure;
And the Disciplinary Review Board having determined that a censure with the aforementioned conditions is the appropriate discipline for respondent’s ethics violations and having granted the motion for discipline by consent;
And the Disciplinary Review Board having determined that respondent should continue to attend counseling and/or drug support groups until discharged;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with R. l:20-16(e);
And good cause appearing;
It is ORDERED that NABIL NADIM KASSEM of PATERSON is hereby censured; and it is further
*183ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.